Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 March 2022 has been entered.

Response to Arguments
Regarding the 35 USC 112 rejection, Examiner has fully considered Applicant’s arguments and amendments. The claim amendments are sufficient to overcome the 35 USC 112(b) rejection. Therefore, the rejection has been withdrawn. 
Regarding the 35 USC 103 rejection, Examiner has fully considered Applicant’s arguments and amendments. Examiner has considered Applicant’s assertions in view of the former prior art combination of the record, specifically in view of Iida, which are now considered moot. The present claims are now rejected as being unpatentable in view of the combination of Qiao, Saito, and Kotani. See the detailed rejection below. Therefore, the present claims are rejected under 35 USC 103. 

Claim Objections
Claims 1 and 12 are objected to because of the following informalities: the claims recite “identifying and recording, through the processor, basic operations performed by each of the one or more functional modules, a task sequence including one or more tasks and each task corresponding to one of the basic operations.” Examiner suggests amending the claim to recite “identifying and recording, through the processor, basic operations performed by each of the one or more functional modules, and a task sequence including one or more tasks and each task corresponding to one of the basic operations.”  
Claims 3 and 13 are objected to because of the following informalities: the claims recite “after the processor removing the….” Which Examiner suggests amending to recite “after the processorremoves the….” 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-4, 7-8, 10-14, 17-18, and 20-22 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without significantly more.
Step 1: Claims 1, 3-4, 7-8, 10, and 21-22 are directed to a method. Claims 11-14, 17-18, and 20 are directed to a system. Therefore, the claims are directed to patent eligible categories of invention. 
Step 2A, Prong 1: Claims 1 and 11 are directed to evaluating queuing times and task sequences, constituting an abstract idea based on “Mental Processes” related to concepts performed in the human mind including observation, evaluation, judgment, and opinion. The claim 1 limitations, similarly recited in claim 11, of “dividing, the apparatus into one or more functional modules including one or more atmospheric robots, one or more loadlocks, one or more vacuum robots,  one or more process chambers, or a combination thereof; identifying and recording, basic operations performed by each of the one or more functional modules, a task sequence including one or more tasks and each task corresponding to one of the basic operations; recording, a processing time of each of the basic operations; the states including an idle state or a busy state of each of the one or more functional modules; calculating, …for the task sequence corresponding to each functional module of the one or more functional modules, a queuing time of each task in the task sequence of each functional module required from the current time to a time for executing each of the tasks in the task sequence, wherein calculating the queuing time of each task in the task sequence of each functional module includes: -2-Application No. 16 197,997Attorney Docket No. 00191.0013.00USacquiring a first time required for the functional module to enter an idle state, acquiring a second time required to complete an adjustment operation for the task in the task sequence adjusted from a previous task of the functional module, acquiring a third time required to complete all proceeding tasks of the task in the task sequence of the functional module, and summing up the first time, the second time, and the third time to provide the queuing time; identifying, a task that has a shortest queuing time, of a corresponding functional module among the one or more functional modules, in the task sequence as a target task, the shortest queuing time including a shortest time duration from the current time to a time at which the corresponding functional module among the one or more functional modules is available to start processing the target task; and removing, the target task from the task sequence of the corresponding functional module,” that, as drafted, is a process that, but for the recitation of “through the processor,” under its broadest reasonable interpretation, covers an abstract idea but for the recitation of generic computer components. That is, but for the “through the processor” language, nothing in the claim elements preclude the steps from practically being performed in the human mind. For example, with the exception of the “through the processor” language, the claim steps in the context of the claim encompass a user manually identifying and recording the basic operations performed by the one or more functional modules.
Dependent claims 3-4, 7-8, 10, 12-14, 17-18, and 20-22 further narrow the abstract idea identified in Step 2A, Prong 1 as being a part of the independent claims and does not introduce further additional elements for consideration. These limitations merely observe and evaluate the queue times associated with the functions of the various modules, without the modules actively performing any task operations. 
Step 2A, Prong 2: Claims 1 and 11 do not integrate the judicial exception into a practical application. Claim 1 is directed to a method performed “through the processor.” Claim 11 is directed to a system comprising an apparatus and a processor configured to perform the steps of the abstract idea. Additionally, the claims recite the additional element of “detecting, through the processor, states of the one or more functional modules at a current time.” These additional elements are mere instructions to implement an abstract idea using a computer in its ordinary capacity, or merely uses the computer as a tool to perform the identified abstract idea. See MPEP 2106.05(f). Use of a computer or other machinery in its ordinary capacity for tasks (e.g., to receive data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a mental process) does not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional elements of the independent claims, when considered both individually and in combination, is not sufficient to prove integration into a practical application. 
Dependent claims 3-4, 7-8, 10, 12-14, 17-18, and 20-22 further narrow the abstract idea identified in Step 2A, Prong 1 as being a part of the independent claims and does not introduce further additional elements for consideration. 
Step 2B: Claims 1 and 11 do not contain anything significantly more than the judicial exception. Claim 1 is directed to a method performed “through the processor.” Claim 11 is directed to a system comprising an apparatus and a processor configured to perform the steps of the abstract idea. Additionally, the claims recite the additional element of “detecting, through the processor, states of the one or more functional modules at a current time.” These additional elements are mere instructions to implement an abstract idea using a computer in its ordinary capacity, or merely uses the computer as a tool to perform the identified abstract idea. See MPEP 2106.05(f). Use of a computer or other machinery in its ordinary capacity for tasks (e.g., to receive data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a mental process) is not anything significantly more than the judicial exception. 
Dependent claims 3-4, 7-8, 10, 12-14, 17-18, and 20-22 further narrow the abstract idea identified in Step 2A, Prong 1 as being a part of the independent claims and does not introduce further additional elements for consideration. 
Accordingly, claims 1, 3-4, 7-8, 10-14, 17-18, and 20-22 are rejected under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-4, 7-8, 10-14, 17-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Qiao et al. (US 20180082878 A1) in view of Saito et al. (US 20190013223 A1) in view of Kotani et al. (US 20130102159 A1).

Regarding claim 1, Qiao teaches a method for scheduling an apparatus, through a system that includes a processor and the apparatus, in a production line (Figs. 1-2, 13), the method comprising: dividing, through the processor ([0083-0085] teach the cluster tool comprises a processor and memory that execute a linear program to generate an optimal schedule and generate robot wait times), the apparatus into one or more functional modules including one or more one or more loadlocks ([0003] teaches semiconductor fabrication plants have cluster tool apparatuses that are integrated equipment used in processing methods with predetermined recipes, wherein Figs. 1-2 and [0035] teach one or more loadlocks; see also: [0077-0079]), 
one vacuum robots ([0003] teaches semiconductor fabrication plants have cluster tool apparatuses that are integrated equipment used in processing methods with predetermined recipes, wherein Figs. 1-2 and [0077-0079] teach a single arm or dual arm robot that picks up and drops off semiconductor products),  
one or more process chambers ([0003] teaches semiconductor fabrication plants have cluster tool apparatuses that are integrated equipment used in processing methods with predetermined recipes, wherein Figs. 1-2 and [0091-0092] teach the cluster tool apparatus has a one or more processing modules used at each processing step; see also: [0008, 0077-0079]), 
or a combination thereof ([0003] teaches semiconductor fabrication plants have cluster tool apparatuses that are integrated equipment used in processing methods with predetermined recipes, wherein Figs. 1-2 and [0077-0079] teach one or more processing modules, a robot, and a pair of loadlocks); 
identifying and recording, through the processor ([0083-0085] teach the cluster tool comprises a processor and memory that execute a linear program to generate an optimal schedule and generate robot wait times), basic operations performed by each of the one or more functional modules ([0003] teaches semiconductor fabrication plants have cluster tool apparatuses that are integrated equipment used in processing methods with predetermined recipes, wherein [0092-0094] teach describing the steady state operation of a cluster tool apparatus during wafer processing, wherein the wafer flow pattern is denoted with a number of processing modules the wafer needs to be processed in sequentially before its completion, wherein the loadlocks hold the initially unprocessed wafers, the processing modules process the wafers for a time within a range of acceptable times, and the robot can load and unload a wafer from a loadlock or processing module, move between processing modules, and wait for the completion of the wafer; see also: [0085, 0095, 0099, 0107]), 
a task sequence including one or more tasks and each task corresponding to one of the basic operations ([0003] teaches semiconductor fabrication plants have cluster tool apparatuses that are integrated equipment used in processing methods with predetermined recipes, wherein [0092-0094] teach describing the steady state operation of a cluster tool apparatus during wafer processing, wherein the wafer flow pattern is denoted with a number of processing modules the wafer needs to be processed in sequentially before its completion, wherein the loadlocks hold the initially unprocessed wafers, the processing modules process the wafers for a time within a range of acceptable times, and the robot can load and unload a wafer from a loadlock or processing module, move between processing modules, and wait for the completion of the wafer, and wherein Figs. 5A-5B and [0096-0097] describe the only logical robot task sequence for wafer processing that can be performed continuously under steady state, which corresponds to the described wafer flow pattern; see also: [0086]); 
recording, through a timer coupled to the processor ([0083-0085] teach the cluster tool comprises a processor and memory that execute a linear program to generate an optimal schedule and generate robot wait times at each step of the processing cycle), a processing time of each of the basic operations ([0086] teaches the processor is configured to receive a plurality of system parameters including time units for various actions of the processing cycle, wherein Fig. 4 and [0094] teach providing an explanation of the temporal features of the processing modules and robot activities that take place during the operation of the cluster tool apparatus, wherein the time durations of the robot movements and associated wafer residency times are represented, wherein the processing module and robot activity times include: the wafer processing time (α), wafer residency time constraints that indicate a duration of time the wafer can remain after being processed before being damaged (δ), the wafer residency or sojourn time in the processing module (τ), the time for the robot the move between processing modules (μ), the time for the robot to load/unload a wafer from/into a processing module (α); see also: [0083]); 
detecting, through the processor ([0083-0085] teach the cluster tool comprises a processor and memory that execute a linear program to generate an optimal schedule and generate robot wait times), states of the one or more functional modules at a current time ([0024-0025] teach the cluster tool apparatus comprises one or more sensors in communication with the hardware controller, wherein the sensors detect the status of the corresponding to the one or more functional modules, as well as in [0095] teaches “M” represents the state of the cluster tool, wherein M(PMi)=1 denotes that a wafer is being processed in the ‘ith’ processing module, M(R)=1 denotes that the robot is busy, and M(R)=0 denotes that the arm is idle, and wherein the robot and each of the processing modules has its own state representation, and wherein [0105] teaches that for a cluster tool with one processing module, the state M.sub.s is the present beginning state; see also: [0035-0039, 0102-0104, 0106-0107]),
the states including an idle state or a busy state of each of the one or more functional modules ([0024-0025] teach the cluster tool apparatus comprises one or more sensors in communication with the hardware controller, wherein the sensors detect the status of the corresponding to the one or more functional modules, as well as in [0095] teaches “M” represents the state of the cluster tool, wherein M(PMi)=1 denotes that a wafer is being processed in the ‘ith’ processing module, M(R)=1 denotes that the robot is busy, and M(R)=0 denotes that the arm is idle, and wherein the robot and each of the processing modules has its own state representation, and wherein [0107] teaches the tool can be in a steady state or an idle state; see also: [0102-0106]);
calculating, through the timer coupled to the processor for the task sequence corresponding to each functional module of the one or more functional modules ([0083-0085] teach the cluster tool comprises a processor and memory that execute a linear program to generate an optimal schedule and generate robot wait times at each processing step in the processing cycle), a queuing time of each task in the task sequence of each functional module required from the current time to a time for executing each of the tasks in the task sequence ([0102-0104] teach for a single arm cluster tool apparatus, the optimal schedule for a normal completion process from the current state to the final idle state is obtained using a linear programming model, wherein Fig. 4 and [0099] teaches the normal finishing schedule for the cluster tool, wherein the wafer sojourn time for the final wafer is calculated based on the sum of an amount of time for the robot to unload a wafer from the loadlock and align it (α.0), an amount of time for the robot to move between the one or more processing modules (μ), an amount of time for the robot to load/unload the one or more wafers into/out of the one or more processing modules (α), and an amount of time for the robot to wait before unloading the final wafer from the processing module (ϖ), which is based on the sum of time for the robot to wait before unloading the one or more wafers, thus emptying the tool; see also: [0093-0098, 0102-0105]);
wherein calculating the queuing time of each task in the task sequence of each functional module includes: -2-Application No. 16 197,997Attorney Docket No. 00191.0013.00USacquiring a first time required for the functional module to enter an idle state (Fig. 4 and [0099] teach identifying a robot task sequence under steady state operations for a cluster tool comprising one or more processing modules, wherein the wafer sojourn time for the final wafer is calculated based on an amount of time for the robot to unload a wafer from the loadlock and align it (α.0), wherein [0094] teaches there are always raw wafers in the load locks such that they may be removed from the loadlock and aligned prior to being moved to the next processing module; see also: [0093, 0095-0098, 0102-0105]),
acquiring a second time required to complete an adjustment operation for the task in the task sequence adjusted from a previous task of the functional module (Fig. 4 and [0099] teach identifying a robot task sequence under steady state operations for a cluster tool comprising one or more processing modules, wherein the wafer sojourn time for the final wafer is calculated based on an amount of time for the robot to move between the one or more processing modules (μ), as well as an amount of time for the robot to load/unload the one or more wafers into/out of the one or more processing modules (α); see also: [0094-0098, 0102-0105]),
acquiring a third time required to complete all proceeding tasks of the task in the task sequence of the functional module (Fig. 4 and [0099] teach identifying a robot task sequence under steady state operations for a cluster tool comprising one or more processing modules, wherein the wafer sojourn time for the final wafer is calculated based on an amount of time for the robot to wait before unloading the final wafer from the processing module (ϖ), which is based on the sum of time for the robot to wait before unloading the one or more wafers; see also: [0094-0098, 0102-0105]),
and summing up the first time, the second time, and the third time to provide the queuing time (Fig. 4 and [0099] teaches identifying a robot task sequence under steady state operations for a cluster tool comprising one or more processing modules, wherein the wafer sojourn time for the final wafer is calculated based on the sum of an amount of time for the robot to unload a wafer from the loadlock and align it (α.0), an amount of time for the robot to move between the one or more processing modules (μ), an amount of time for the robot to load/unload the one or more wafers into/out of the one or more processing modules (α), and an amount of time for the robot to wait before unloading the final wafer from the processing module (ϖ), which is based on the sum of time for the robot to wait before unloading the one or more wafers, thus emptying the tool; see also: [0094-0098, 0102-0105]).
However, Qiao does not explicitly teach identifying, through the processor, a task that has a shortest queuing time, of a corresponding functional module among the one or more functional modules, in the task sequence as a target task, the shortest queuing time including a shortest time duration from the current time to a time at which the corresponding functional module among the one or more functional modules is available to start processing the target task; and removing, through the processor, the target task from the task sequence of the corresponding functional module. 
From the same or similar field of endeavor, Saito teaches identifying, through the processor, a task that has a shortest queuing time, of a corresponding functional module among the one or more functional modules ([0056-0058] teach checking the priority of a recipe execution between two load lock chambers in order to compare the amount of time to add the recipe from the first load lock chamber to the amount of time to add the recipe from the second load lock chamber, wherein the controller may determine the priority to select the case in which the process recipe can be completed earlier, at a shorter time, thereby suppressing a decrease in production efficiency; see also: [0059]), 
in the task sequence as a target task ([0056-0058] teach checking the priority of a recipe execution between two load lock chambers in order to compare the amount of time to add the recipe from the first load lock chamber to the amount of time to add the recipe from the second load lock chamber, wherein the controller may determine the priority to select the case in which the process recipe can be completed earlier, at a shorter time, thereby suppressing a decrease in production efficiency; see also: [0059]),
the shortest queuing time including a shortest time duration from the current time to a time at which the corresponding functional module among the one or more functional modules is available to start processing the target task ([0056-0058] teach checking the priority of a recipe execution between two load lock chambers in order to compare the amount of time to add the recipe from the first load lock chamber to the amount of time to add the recipe from the second load lock chamber, wherein the controller may determine the priority to select the case in which the process recipe can be completed earlier, at a shorter time, thereby suppressing a decrease in production efficiency; see also: [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Qiao to incorporate the teachings of Saito to include identifying, through the processor, a task that has a shortest queuing time, of a corresponding functional module among the one or more functional modules, in the task sequence as a target task, the shortest queuing time including a shortest time duration from the current time to a time at which the corresponding functional module among the one or more functional modules is available to start processing the target task. One would have been motivated to do so in order to improve the operational efficiency of a semiconductor manufacturing apparatus (Saito, [0009]). By incorporating the teachings of Saito, one would have been able to compare added time in order to determine the shortest time to complete production, thus suppressing a decrease in production efficiency (Saito, [0058]).
However, the combination of Qiao and Saito does not explicitly teach and removing, through the processor, the target task from the task sequence of the corresponding functional module. 
From the same or similar field of endeavor, Kotani teaches and removing, through the processor, the target task from the task sequence of the corresponding functional module ([0083] teaches creating a job queue of generated jobs, wherein paragraphs [0074-0075] teach defining a plurality of jobs, wherein the job is generated under a request and canceled (i.e. removing) by completion of the processing, and wherein [0076] teaches a job can be performed in one or more of the process chambers; see also: [0077-0079]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Qiao and Saito to incorporate the teachings of Kotani to include and removing, through the processor, the target task from the task sequence of the corresponding functional module. One would have been motivated to do so in order to suppress cross contamination between process chambers through the use of dummy substrates, which reduces the frequency of exchange, thus making it possible to reduce costs (Kotani, [0138]). By incorporating the teachings of Kotani, the frequency of stagnation of the substrate is reduced, thus improving the production efficiency of the substrate processing apparatus (Kotani, [0138]).
Regarding claim 11, the claim recites limitations already addressed by the rejection of claim 1. Regarding claim 11, Qiao teaches a system for scheduling an apparatus in a production line, comprising the apparatus and a processor configured to ([0083-0086] teach a controller configured to control the operations of a robot of a cluster tool apparatus; see also: Figs. 1-2). Accordingly, claim 11 is rejected as being unpatentable over Qiao in view of Saito in view of Kotani. 

Regarding claims 3 and 13, the combination of Qiao, Saito, and Kotani teaches all the limitations of claims 1 and 12 above.
However, Qiao does not explicitly teach further comprising: adding, through the processor, a new task to the task sequence for operations of each functional module, after the processor removing the target task from the task sequence and after the operations of the functional module changing from a busy state to an idle state in the production line, wherein adding the new task to the task sequence comprises: acquiring the new task; determining whether a number of the tasks in the task sequence reaches the threshold number; if the number of the tasks in the task sequence is below the threshold number, adding the new task to the task sequence; and-4-Application No. 16 197,997Attorney Docket No. 00191.0013.00US if the number of the tasks in the task sequence reaches the threshold number, stopping adding the new task to the task sequence.  
From the same or similar field of endeavor, Kotani further teaches further comprising: adding, through the processor, a new task to the task sequence for operations of each functional module (Fig. 12 and [0144-0146] teach generating job objects to be added to the existing group object, wherein the job is then generated and can be added to an existent group or new group of jobs, and wherein [0002] teaches that if there is a deficient number of substrates to be processed in the chamber, then additional substrates are added to the group),
after the processor removing the target task from the task sequence and after the operations of the functional module changing from a busy state to an idle state in the production line (Fig. 14 and [0157-0159] teach performing current execution group decision processing in order to determine if there is a presence or absence of another group in which the substrate processing is already started, wherein if there is no other group object, then it is assumed that there is no currently executed group and the processing decision ends, wherein [0208-0211] the group controller judges the presence/absence of the group object, wherein, when there is no group object, then the batch charge processing is ended, wherein when the group batch processing has ended, the controller executes the batch start request again and starts to charge the next batch, thus the batch start request processing and the batch charge processing are repeated to execute all batches, and wherein Fig. 12 and [0144-0146] teach generating job objects to be added to the existing group object, wherein the job is then generated and can be added to an existent group or new group of jobs; see also: [0075-0075, 0083, 0124-0125]), 
wherein adding the new task to the task sequence comprises: acquiring the new task (Fig. 12 and [0144-0146] teach newly generating a job object for a group); 
determining whether a number of the tasks in the task sequence reaches the threshold number ([0002] teaches determining whether the number of substrates satisfy the number that can be processed in the process chamber; see also: [0144-0146]); 
if the number of the tasks in the task sequence is below the threshold number, adding the new task to the task sequence (Fig. 12 and [0144-0146] teach generating job objects to be added to the existing group object, and wherein [0002] teaches that if there is a deficient number of substrates to be processed in the chamber, then additional substrates are added to the group); 
and if the number of the tasks in the task sequence reaches the threshold number, stopping adding the new task to the task sequence (Fig. 12 and [0144-0146] teach generating job objects to be added to the existing group object, and wherein [0002] teaches that if there is a deficient number of substrates to be processed in the chamber, then additional substrates are added to the group).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Qiao, Saito, and Kotani to incorporate the further teachings of Kotani to include further comprising: adding, through the processor, a new task to the task sequence for operations of each functional module, after the processor removing the target task from the task sequence and after the operations of the functional module changing from a busy state to an idle state in the production line, wherein adding the new task to the task sequence comprises: acquiring the new task; determining whether a number of the tasks in the task sequence reaches the threshold number; if the number of the tasks in the task sequence is below the threshold number, adding the new task to the task sequence; and-4-Application No. 16 197,997Attorney Docket No. 00191.0013.00US if the number of the tasks in the task sequence reaches the threshold number, stopping adding the new task to the task sequence. One would have been motivated to do so in order to suppress cross contamination between process chambers through the use of dummy substrates, which reduces the frequency of exchange, thus making it possible to reduce costs (Kotani, [0138]). By incorporating the teachings of Kotani, the frequency of stagnation of the substrate is reduced, thus improving the production efficiency of the substrate processing apparatus (Kotani, [0138]).

Regarding claims 4 and 14, the combination of Qiao, Saito, and Kotani teaches all the limitations of claims 1 and 12 above.
Qiao further teaches wherein: each functional module further includes an unavailable state ([0159] teaches detecting a processing module status as a failure detection, which can lead the controller to avoid placing a wafer in the damaged or failing processing module, thereby ensuring quality of the wafers is maintained, as well as in [0116] teaches a failed processing module is disabled; see also: Fig. 13, [0149, 0156]); 
and adding the new task to the task sequence further comprises: if the functional module corresponding to the task sequence is in the busy state or in the unavailable state, stopping adding the new task to the task sequence ([0109-0110] teach that when a processing module has a failure status, the close down process is initiated and the wafers being processed in the processing modules other than the failed processing module may continue until the operations are all completed, wherein the wafers are then transferred to the loadlocks without being processed in the failed processing module and the system stops processing wafers, as well as in Fig. 13 and [0151] teach that receiving a failure status leads the linear programming scheduler to identify the shortest robot waiting times to remove all the wafers while avoiding placing wafers in the failed processing module and adjacent modules, which then leads the system to shut down; see also: [0116, 0156]).  
However, Qiao does not explicitly teach further comprising: adding, through the processor, a new task to the task sequence for operations of each functional module, after the processor removing the target task from the task sequence and after the operations of the functional module changing from a busy state to an idle state in the production line, wherein: each functional module further includes an unavailable state.
From the same or similar field of endeavor, Kotani further teaches further comprising: adding, through the processor, a new task to the task sequence for operations of each functional module (Fig. 12 and [0144-0146] teach generating job objects to be added to the existing group object, wherein the job is then generated and can be added to an existent group or new group of jobs, and wherein [0002] teaches that if there is a deficient number of substrates to be processed in the chamber, then additional substrates are added to the group)
after the processor removing the target task from the task sequence and after the operations of the functional module changing from a busy state to an idle state in the production line (Fig. 14 and [0157-0159] teach performing current execution group decision processing in order to determine if there is a presence or absence of another group in which the substrate processing is already started, wherein if there is no other group object, then it is assumed that there is no currently executed group and the processing decision ends, wherein [0208-0211] the group controller judges the presence/absence of the group object, wherein, when there is no group object, then the batch charge processing is ended, wherein when the group batch processing has ended, the controller executes the batch start request again and starts to charge the next batch, thus the batch start request processing and the batch charge processing are repeated to execute all batches, and wherein Fig. 12 and [0144-0146] teach generating job objects to be added to the existing group object, wherein the job is then generated and can be added to an existent group or new group of jobs; see also: [0075-0075, 0083, 0124-0125]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Qiao, Saito, and Kotani to incorporate the further teachings of Kotani to include further comprising: adding, through the processor, a new task to the task sequence for operations of each functional module, after the processor removing the target task from the task sequence and after the operations of the functional module changing from a busy state to an idle state in the production line, wherein: each functional module further includes an unavailable state. One would have been motivated to do so in order to suppress cross contamination between process chambers through the use of dummy substrates, which reduces the frequency of exchange, thus making it possible to reduce costs (Kotani, [0138]). By incorporating the teachings of Kotani, the frequency of stagnation of the substrate is reduced, thus improving the production efficiency of the substrate processing apparatus (Kotani, [0138]).

Regarding claims 7 and 17, the combination of Qiao, Saito, and Kotani teaches all the limitations of claims 1 and 12 above.
However, Qiao does not explicitly teach wherein the basic operations further include: taking, through an atmospheric robot, a wafer out of a cassette and sending the wafer to an aligner; loading, through the atmospheric robot, the wafer aligned by the aligner to a loadlock; and -5-Application No. 16 197,997Attorney Docket No. 00191.0013.00US taking, through the atmospheric robot, the wafer out of the loadlock and sending the wafer to the cassette.  
From the same or similar field of endeavor, Kotani further teaches wherein the basic operations further include: taking, through an atmospheric robot, a wafer out of a cassette and sending the wafer to an aligner ([0114-0115] teach the atmospheric robot transfers the wafer substrate of the batch from the cassette into the atmospheric transfer chamber that includes an orientation flat aligner that executes aligning; see also: [0116]); 
loading, through the atmospheric robot, the wafer aligned by the aligner to a loadlock ([0116] teaches subsequently, the atmospheric robot picks up the wafer substrate from the orientation flat aligner and transfers it to the load lock chamber; see also: [0118]); 
and-5-Application No. 16 197,997Attorney Docket No. 00191.0013.00US taking, through the atmospheric robot, the wafer out of the loadlock and sending the wafer to the cassette ([0125-0126] teach subsequently, the processed product substrate is transferred by the atmospheric robot from the load lock chamber to the carrier cassette; see also: [0127-0130]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Qiao, Saito, and Kotani to incorporate the further teachings of Kotani to include wherein the basic operations further include: taking, through an atmospheric robot, a wafer out of a cassette and sending the wafer to an aligner; loading, through the atmospheric robot, the wafer aligned by the aligner to a loadlock; and -5-Application No. 16 197,997Attorney Docket No. 00191.0013.00US taking, through the atmospheric robot, the wafer out of the loadlock and sending the wafer to the cassette. One would have been motivated to do so in order to suppress cross contamination between process chambers through the use of dummy substrates, which reduces the frequency of exchange, thus making it possible to reduce costs (Kotani, [0138]). By incorporating the teachings of Kotani, the frequency of stagnation of the substrate is reduced, thus improving the production efficiency of the substrate processing apparatus (Kotani, [0138]).

Regarding claims 8 and 18, the combination of Qiao, Saito, and Kotani teaches all the limitations of claims 1 and 12 above.
However, Qiao does not explicitly teach wherein the basic operations further include: pumping a loadlock to an atmospheric condition; exhausting the loadlock to a vacuum condition; sending a first wafer out of the loadlock; and receiving a second wafer into the loadlock.  
From the same or similar field of endeavor, Kotani further teaches wherein the basic operations further include: pumping a loadlock to an atmospheric condition ([0125-0126] teach the gate valve at the vacuum transfer chamber is closed and clean gas is supplied to the load lock chamber in order to return the inside of the load lock to atmospheric pressure; see also: [0063, 0066, 0110]); 
exhausting the loadlock to a vacuum condition ([0116] teaches the gate valve of at the atmospheric transfer chamber is closed to vacuum exhaust the inside of the load lock chamber to reduce the pressure to a prescribed pressure; see also: [0063, 0066, 0110]); 
sending a first wafer out of the loadlock ([0126] teaches the processed product substrate set within the load lock chamber is transferred by the atmospheric robot to the cassette; see also: [0063, 0066]); 
and receiving a second wafer into the loadlock ([0114-0115] teach the group controller can executes a batch start processing request and the wafer at the head of the batch is aligned, wherein [0116-0117] teach the aligned wafer is transferred into the loadlock, and wherein [0164] teaches batches are repeatedly loaded into the loadlock chambers and processed; see also: [0063, 0066, 0155]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Qiao, Saito, and Kotani to incorporate the further teachings of Kotani to include wherein the basic operations further include: pumping a loadlock to an atmospheric condition; exhausting the loadlock to a vacuum condition; sending a first wafer out of the loadlock; and receiving a second wafer into the loadlock. One would have been motivated to do so in order to suppress cross contamination between process chambers through the use of dummy substrates, which reduces the frequency of exchange, thus making it possible to reduce costs (Kotani, [0138]). By incorporating the teachings of Kotani, the frequency of stagnation of the substrate is reduced, thus improving the production efficiency of the substrate processing apparatus (Kotani, [0138]).

Regarding claims 10 and 20, the combination of Qiao, Saito, and Kotani teaches all the limitations of claims 1 and 12 above.
However, Qiao does not explicitly teach wherein the basic operations further include: opening a chamber valve of a process chamber; executing a process flow of a wafer; and closing the chamber valve.  
From the same or similar field of endeavor, Kotani further teaches wherein the basic operations further include: opening a chamber valve of a process chamber ([0116] teaches the gate valve on the vacuum chamber is opened to allow the wafers into the vacuum area, wherein [0119] teaches the gate valve of the process chamber side is opened to transfer the wafer into the process chamber); 
executing a process flow of a wafer ([0121] teaches the process gas is supplied into the process chamber and the substrates are processed, wherein [0123-0124] teach the wafer substrate can be processed to completion); 
and closing the chamber valve ([0125] teaches closing the gate valve at the vacuum transfer chamber side after processing the wafers; see also: [0110]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Qiao, Saito, and Kotani to incorporate the further teachings of Kotani to include wherein the basic operations further include: opening a chamber valve of a process chamber; executing a process flow of a wafer; and closing the chamber valve. One would have been motivated to do so in order to suppress cross contamination between process chambers through the use of dummy substrates, which reduces the frequency of exchange, thus making it possible to reduce costs (Kotani, [0138]). By incorporating the teachings of Kotani, the frequency of stagnation of the substrate is reduced, thus improving the production efficiency of the substrate processing apparatus (Kotani, [0138]).

Regarding claim 21, the combination of Qiao, Saito, and Kotani teaches all the limitations of claim 1 above.
	Qiao further teaches wherein the target task of a vacuum robot corresponding to one of the basic operations includes, under a vacuum environment: transmitting, through the vacuum robot, a wafer from a loadlock to a first vacuum chamber ([0093] teaches the wafer flow pattern can have two processing modules that need to sequentially process the wafer before its completion, wherein the robot can unload a wafer from a loadlock, which is denoted as PM0, and carry the wafer into the next processing module, which would be PM1), -11-Application No. 16 197,997Attorney Docket No. 00191.0013.00US
transmitting, through the vacuum robot, the wafer from the first vacuum chamber to a second vacuum chamber ([0093] teaches the wafer flow pattern can have two processing modules that need to sequentially process the wafer before its completion, wherein the robot can move the wafer from step to step, such that the wafer is moved from PM1 to PM2), 
and transmitting, through the vacuum robot, the wafer from the second vacuum chamber to the loadlock ([0093] teaches the wafer flow pattern can have two processing modules that need to sequentially process the wafer before its completion, wherein [0106] teaches the robot may perform the task sequence to return the processed wafer to the loadlock, as well as in [0080] teaches the loadlocks are used for loading and unloading wafers, wherein the wafer is transported to an appropriate processing module for processing and then returned to the loadlock after processing has been completed).  

Regarding claim 22, the combination of Qiao, Saito, and Kotani teaches all the limitations of claim 1 above.
	However, Qiao does not explicitly teach further comprising: in response to the removal of the target task, calling for the timer to recalculate an updated queuing time to update the task sequence, thereby optimizing a scheduling of the tasks and increasing a production capacity of the apparatus in the production line.
	From the same or similar field of endeavor, Kotani further teaches further comprising: in response to the removal of the target task ([0083] teaches creating a job queue of generated jobs, wherein paragraphs [0074-0075] teach defining a plurality of jobs, wherein the job is generated under a request and canceled (i.e. removing) by completion of the processing, wherein [0243] teaches the job sequence goes from Lot A to Lot B, wherein [0249] teaches idle time was generated between Lot A and Lot B; see also: [0076-0079, 0257-0258]), calling for the timer to recalculate an updated queuing time to update the task sequence ([0243] teaches the job sequence goes from Lot A to Lot B, wherein [0249] teaches generating idle time between Lot A and Lot B, wherein [0257-0258] teach the processing of lot A ends with idle time “T” interposed between lots A and B, leading to the processing chamber assigned to Lot B being changed to the first processing chamber in order to commence processing the lot, and wherein [0250-0252] teach the system can be commanded to identify the distribution time starting PM command, thereby confirming the process chamber is to be started at the time of processing and changing the start position for the substrate processing, and; see also: [0074-0075, 0083]), 
thereby optimizing a scheduling of the tasks and increasing a production capacity of the apparatus in the production line ([0083] teaches creating a job queue of generated jobs, wherein [0074-0075] teach defining a plurality of jobs, wherein the job is generated under a request and canceled by completion of the processing, wherein [0249] teaches generating idle time between Lot A and Lot B, wherein [0257-0258] teach the processing of lot A ends with idle time “T” interposed between lots A and B, leading to the processing chamber assigned to Lot B being changed to the first processing chamber in order to commence processing the lot, and wherein [0250-0252] teach the system can be commanded to identify the distribution time starting PM command, thereby confirming the process chamber is to be started at the time of processing and changing the start position for the substrate processing, wherein [0150] teaches the product substrate processing can be improved by reducing the frequency of stagnation of the substrate processing due to the exchange being reduced, which leads to the production efficiency being improved; see also: [0243]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Qiao and Saito to incorporate the teachings of Kotani to include and removing, through the processor, the target task from the task sequence of the corresponding functional module. One would have been motivated to do so in order to suppress cross contamination between process chambers through the use of dummy substrates, which reduces the frequency of exchange, thus making it possible to reduce costs (Kotani, [0138]). By incorporating the teachings of Kotani, the frequency of stagnation of the substrate is reduced, thus improving the production efficiency of the substrate processing apparatus (Kotani, [0138]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Huang et al. (US 20150212517 A1) discloses the timing of the request may be based on real time information, wherein the timing of the request may be used to ensure that the wafer lot is available at a second destination just prior to the point in time in which the current process is completed and not earlier
Norman et al. (US 20160103713 A1) discloses sequencing a plurality of tasks with a given queue time and providing a schedule task list that is assigned to run tasks at the next available time
Yoneda et al. (US 20180024536 A1) discloses shortening the stoppage period of device operation after failure of occurrence in advance to prevent the next operation from being performed during the current operation

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara G Brown whose telephone number is (469)295-9145. The examiner can normally be reached M-Th 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARA GRACE BROWN/Examiner, Art Unit 3683